                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO

    ANDREA IRENE LEAH
    SPREADBURY,                                           Case No. 1:19-cv-00236-DCN

          Plaintiff,                                      MEMORANDUM DECISION AND
                                                          ORDER
           v.

    SAINT ALPHONSUS BEHAVIORAL
    HEALTH,

          Defendant.


                                        I. INTRODUCTION

        Pending before the Court is Plaintiff Andrea Spreadbury’s1 Complaint (Dkt. 2) and

Application for Leave to Proceed in Forma Pauperis (Dkt. 1). Pursuant to 28 U.S.C. §1915,

the Court must review Spreadbury’s request to determine whether she is entitled to proceed

in forma pauperis—which permits civil litigants to proceed without prepayment of the

filing fee or to pay the filing fee over time. Rice v. City of Boise City, No. 1:13-CV-00441-

CWD, 2013 WL 6385657, at *1 (D. Idaho Dec. 6, 2013). The Court must also undertake

an initial review of Spreadbury’s Complaint to ensure it meets the minimum required

standards.

        For the reasons explained below, the Court will GRANT Spreadbury’s application



1
 The case caption originally read “Spreadburg” instead of “Spreadbury.” Plaintiff’s correct last name is
“Spreadbury,” but due to a misinterpretation of Plaintiff’s handwriting, the last letter was deemed to be a
“g” instead of a “y.” Dkt. 4. This clerical error has now been corrected.


MEMORANDUM DECISION AND ORDER - 1
to proceed in forma pauperis. After review of the Complaint, however, the Court must

DISMISS the case WITHOUT PREJUDICE. The Court will allow Spreadbury an

opportunity to amend her Complaint.

             II. APPLICATION TO PROCEED IN FORMA PAUPERIS

       “[A]ny court of the United States may authorize the commencement, prosecution or

defense of any suit, action or proceeding, civil or criminal, . . . without prepayment of fees

or security therefor.” 28 U.S.C. § 1915(a)(1). In order to qualify for in forma pauperis

status, a plaintiff must submit an affidavit that includes a statement of all assets he

possesses and indicates that he is unable to pay the fee required. The affidavit is sufficient

if it states that the plaintiff, because of his poverty, cannot “pay or give security for the

costs” and still be able to provide for himself and dependents “with necessities of life.”

Adkins v. E.I. DuPont de Numours & Co., 335 U.S. 331, 339 (1948). The affidavit must

“state the facts as to affiant’s poverty with some particularity, definiteness and certainty.”

United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981) (internal quotation marks

omitted).

       The Court has examined Spreadbury’s application to proceed in forma pauperis and

finds it establishes her indigence. To begin, Spreadbury swears or affirms under penalty of

perjury that she is unable to pay the filing fee at the time of filing as a result of her poverty.

Dkt. 1. Spreadbury’s indicates her only source of income is from disability, her only asset

a checking account containing $73.00, and her expenses for the basic necessities of food,

shelter, and clothing nearly equates to her limited income. Id. Thus, Spreadbury qualifies




MEMORANDUM DECISION AND ORDER - 2
for in forma pauperis status and her application is GRANTED. Spreadbury need not pay

the filing fee in order to proceed.

       As will be explained in the next section, though, the Court must dismiss this case

for the time being due to Spreadbury’s inadequate allegations. The Court next turns to its

initial review of Spreadbury’s Complaint.

                          III. SUFFICIENCY OF COMPLAINT

       The Court is required to screen complaints that are brought by litigants who seek in

forma pauperis status. See 28 U.S.C. § 1915(e)(2). The Court must dismiss a plaintiff’s

complaint, or any portion thereof, if it: (1) is frivolous or malicious; (2) fails to state a claim

upon which relief can be granted; or (3) seeks monetary relief from a defendant who is

immune from such relief. See 28 U.S.C. § 1915(e)(2)(B)(i-iii). To state a claim upon which

relief can be granted, a plaintiff’s complaint must include facts sufficient to show a

plausible claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009).

       During this initial review, courts generally construe pro se pleadings liberally,

giving pro se plaintiffs the benefit of any doubt. See Resnick v. Hayes, 213 F.3d 443,447

(9th Cir. 2000). Even so, plaintiffs—whether represented or not—have the burden of

articulating their claims clearly and alleging facts sufficient to support review of each

claim. Pena v. Gardner, 976 F.2d 469, 471 (9th Cir. 1992). Additionally, if amending the

complaint would remedy the deficiencies, plaintiffs should be notified and provided an

opportunity to amend. See Jackson v. Carey, 353 F.3d 750, 758 (9th Cir. 2003).

       Here, the Complaint fails to state a claim upon which relief can be granted. In fact,

it makes no allegations whatsoever. Spreadbury names herself and the defendant but


MEMORANDUM DECISION AND ORDER - 3
provides no other information. The cover sheet for her Complaint gives a bit more

information by indicating she is suing under “1983” for “violation of 8th and 11th

Amendments,” which the Court construes as a civil rights violation pursuant to 42 U.S.C.

§ 1983.

       Outside of her pleadings, Spreadbury included some information in a letter she filed

shortly after she filed her Complaint. Dkt. 4. In this letter, Spreadbury indicates the proper

spelling of her last name and states that she was improperly incarcerated at St. Alphonsus

Medical Hospital. This information is a step in the right direction, but still falls woefully

short of making a plausible claim for relief. Further, this information—and much more—

must be included in a complaint, not in a letter.

       In sum, the Court must dismiss a complaint if there are no facts alleged in the

Complaint for the Court to review. Spreadbury’s Complaint contains no claims or facts at

all and therefore must be dismissed.

       If amending a complaint would remedy its deficiencies, then courts should provide

plaintiffs an opportunity to do so. See Jackson v. Carey, 353 F.3d 750, 758 (9th Cir. 2003).

Here, because Spreadbury may be able to state a claim upon which relief can be granted,

the Court will allow her an opportunity to amend her Complaint to remedy its deficiencies.

Namely, Spreadbury must detail the factual background giving rise to her claim under 42

U.S.C. § 1983 and the 8th and 11th Amendments. Though these laws provide the Court

with guidance as to subject matter jurisdiction and the types of claims being made, they

must be supported with facts.




MEMORANDUM DECISION AND ORDER - 4
                                  IV. CONCLUSION

      Spreadbury’s application to proceed in forma pauperis establishes her indigency.

However, the Court finds that Spreadbury has not sufficiently supported her claims with

facts and must amend her Complaint.

                                       V. ORDER

      1.     Spreadbury’s Application for Leave to Proceed In Forma Pauperis (Dkt. 1)

             is GRANTED.

      2.     Spreadbury’s Complaint (Dkt. 2) is deficient as she has not provided any

             supporting facts to her claims. Her Complaint is therefore DISMISSED

             WITHOUT PREJUDICE. The Court grants Spreadbury leave to file an

             Amended Complaint in substantial compliance with the Court’s analysis

             above. Spreadbury must file her Amended Complaint within sixty (60) days

             of the issuance of this Order.

      3.     Failure to file an Amended Complaint within the ordered timeframe will

             result in the full dismissal of this case WITH PREJUDICE and without

             further notice.


                                               DATED: October 9, 2019


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 5
